Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal and external gear-tooth regions on the first, second and rotor shaft parts must be shown, the feather key groove, the elastic deformation of the recesses, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
It is noted that claims from US patent 11,211,843 are similar to the claims from the current application.  However, the under-lined limitations in the following limitations distinguish the current application and the preceding US patent:
“wherein the first shaft part has a first bearing seat and is connected to the rotor shaft part in a torsionally fixed manner by (a) an external gear-tooth region of a first one of the first shaft part and the rotor shaft part engaging an internal gear-tooth region of a second one of the first shaft part and the rotor shaft part and/or (b) a press-fit connection between the first shaft part and the rotor shaft part; and 
wherein the second shaft part has a second bearing seat and is connected to the rotor shaft part in a torsionally fixed manner by (a) an external gear-tooth region of a first one of the second shaft part and the rotor shaft part engaging an internal gear-tooth region of a second one of the second shaft part and the rotor shaft part and/or (b) a press-fit connection between the second shaft part and the rotor shaft part”.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (US 3391291).

1. Benson et al. teach:
An electric motor (fig 1), comprising: 
a rotor 20 including: 
a rotor shaft part (annotated fig below); 
a first shaft part/stub shaft 28; and 
a second shaft par/stub shaft 30t; 
wherein the rotor shaft part is arranged axially between the first shaft part and the second shaft part (fig below); 
wherein the first shaft part has a first bearing seat/shoulder 42 and is connected to the rotor shaft part in a torsionally fixed manner (via threaded rod 40) by (a) an external gear-tooth region of a first one of the first shaft part and the rotor shaft part engaging an internal gear-tooth region of a second one of the first shaft part and the rotor shaft part and/or (b) a press-fit connection between the first shaft part and the rotor shaft part (when the threaded rod is tightened, the stub shafts are pressed into the recesses of the rotor shaft part, see fig below); and 
wherein the second shaft part has a second bearing seat and is connected to the rotor shaft part in a torsionally fixed manner (via threaded rod 40)  by (a) an external gear-tooth region of a first one of the second shaft part and the rotor shaft part engaging an internal gear-tooth region of a second one of the second shaft part and the rotor shaft part and/or (b) a press-fit connection between the second shaft part and the rotor shaft part (when the threaded rod is tightened, the stub shafts are pressed into the recesses of the rotor shaft part, see fig below).

    PNG
    media_image1.png
    689
    718
    media_image1.png
    Greyscale



2. Benson et al. teach:
The electric motor according to claim 1, wherein the rotor is mounted via a first bearing 46 in a first bearing shield/end bell 14 and via a second bearing 46 in a second bearing shield/end bell 14, the first and the second bearing shields being connected to a stator housing/housing 10/center section 12, which is arranged between the first bearing shield and the second bearing shield (fig above).

3. Benson et al. teach:
The electric motor according to claim 2, wherein a first bearing 46 of the rotor is arranged on the first bearing seat and a second bearing 46 of the rotor is arranged on the second bearing seat, the first bearing being accommodated in the first bearing shield and the second bearing being accommodated in the second bearing shield (fig above).

5. Benson et al. teach:
The electric motor according to claim 1, wherein the first shaft part has a first journal region/key 32 pressed into a first recess (the recess of the rotor shaft part contains the key way 34 at opposite ends) of the rotor shaft part, and the second shaft part has a second journal region/key 32 pressed into a second recess (the recess of the rotor shaft part contains the key way 34 at opposite ends) of the rotor shaft part.

6. The electric motor according to claim 5, wherein the first journal region has a gear-tooth region and a cylindrical region, the gear-tooth region of the first journal region being pressed into a region, provided with internal teeth, of the first recess, and/or the second journal region has a gear-tooth region and a cylindrical region, the gear-tooth region of the second journal region being pressed into a region, provided with internal teeth, of the second recess.

19. The electric motor according to claim 1, wherein the gear-tooth regions include axially-extending toothings and/or knurlings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. in view of Abe et al. (US 20150020391).

4. Benson et al. has been discussed above, re claim 2; but does not teach a laminated stator core having a stator winding inserted therein is accommodated in the stator housing.

Abe et al. teach that a laminated stator core 73 having a stator winding 281 inserted therein is accommodated in the stator housing 71 to reduce eddy currents and protect the motor inerts from the outside elements.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that a laminated stator core having a stator winding inserted therein is accommodated in the stator housing, as taught by Abe et al. so as to reduce eddy currents and protect the motor.

Claim(s) 8, 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. in view of Yamagishi (JP 2013074736).

8. Benson et al. has been discussed above, re claim 1; but does not teach that a laminated rotor core is provided on the rotor, and a contact region between the laminated rotor core and the rotor shaft part has a smaller axial extension than the laminated rotor core.

Yamagishi teaches that a laminated rotor core 14 is provided on the rotor, and a contact region 24c between the laminated rotor core and the rotor shaft part 13a has a smaller axial extension than the laminated rotor core to suppress bulking in laminations. .
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that a laminated rotor core is provided on the rotor, and a contact region between the laminated rotor core and the rotor shaft part has a smaller axial extension than the laminated rotor core, as taught by Yamagishi so as to reduce bulking in laminations.

10. Benson et al. teach:
The electric motor according to claim 8, wherein a journal region (the entire region that encompasses the key 32 is the journal region, fig above) of the first shaft part is axially set apart from the contact region (the entire rotor core contacts the rotor shaft part and constitutes a contact region, fig above), and/or a journal region of the second shaft part is axially set apart from the contact region (the entire region that encompasses the key 32 is the journal region, fig above).

11. Benson et al. has been discussed above, and teaches that the journal region of the first shaft part is axially set apart from the contact region (the entire rotor shaft part is in contact with the shaft of the motor and constitutes the contact region, fig above), and/or the journal region of the second shaft part is axially set apart from the contact region re claim 5; but does not teach that a laminated rotor core is provided on the rotor, a contact region between the laminated rotor core and the rotor shaft part having a smaller axial extension than the laminated rotor core.

Yamagishi teaches that a laminated rotor core 14 is provided on the rotor, a contact region 24c between the laminated rotor core and the rotor shaft part 13a having a smaller axial extension (fig 1) than the laminated rotor core to suppress bulking in laminations.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that a laminated rotor core is provided on the rotor, a contact region between the laminated rotor core and the rotor shaft part having a smaller axial extension than the laminated rotor core, as taught by Yamagishi so as to reduce bulking in laminations.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. and Yamagishi in further view of Gas et al. (US 20100013351).

9. Benson et al. has been discussed above, re claim 21; but does not teach that a first gap, which is axially adjacent to the contact region, is provided between the laminated rotor core and the first shaft part, and/or a second gap, which is axially adjacent to the contact region, is provided between the laminated rotor core and the second shaft part.

Gas et al. teach that a first gap 51 or 55, which is axially adjacent to the contact region, is provided between the laminated rotor core and the first shaft part 232, and/or a second gap, which is axially adjacent to the contact region, is provided between the laminated rotor core and the second shaft part to aid in crimping.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that a first gap, which is axially adjacent to the contact region, is provided between the laminated rotor core and the first shaft part, and/or a second gap, which is axially adjacent to the contact region, is provided between the laminated rotor core and the second shaft part, as taught by Gas et al. so as to aid in crimping.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. and Yamagishi in further view of Schuck (US 2427748).

13. Benson et al. has been discussed above, re claim 8; but does not teach that a squirrel cage is accommodated in the laminated rotor core.

Schuck teaches that a squirrel cage is accommodated in the laminated rotor core.  The routineer would be motivated to use this design in combination with Benson et al. so that this design can have the benefits of Benson et al. including the reduction of eddy currents due to the lamination rotor of Schuck.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that a squirrel cage is accommodated in the laminated rotor core, as taught by Schuck so as to reduce eddy currents.

Claim(s) 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. in view of Gas et al..

14. Benson et al. has been discussed above, re claim 1; but does not teach that the first shaft part has a connection area connecting to a gear-tooth part and/or a pinion.

Gas et al. teach that the first shaft part 232 has a connection area 132 connecting to a gear-tooth part 13 and/or a pinion to aid in crimping.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that the first shaft part has a connection area connecting to a gear-tooth part and/or a pinion, as taught by Gas et al. so as to aid in crimping.

15. Benson et al. teach:
The electric motor according to claim 14, wherein the connection area includes a feather key groove (since applicant has not presented a figure showing exactly what a feather key groove is and the drawings have been objected to, the key way 34 is being interpreted as a feather key groove).

Claim(s) 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. in view of Riedl et al. (US 8975800).

16. Benson et al. has been discussed above, re claim 1; but does not teach that the second shaft part has a connection area connecting to a fan wheel and/or a driver.

Riedl et al. teach that the second shaft part has a connection area connecting to a fan wheel 60 and/or a driver to aid in cooling the motor from outside (col 9 3rd para).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that the first shaft part has a connection area connecting to a gear-tooth part and/or a pinion, as taught by Riedl et al. so as to aid in cooling the motor from outside.

17. Benson et al. teach:
The electric motor according to claim 16, wherein the connection area includes a feather key groove (since applicant has not presented a figure showing exactly what a feather key groove look like and the drawings have been objected to, the key way 34 is being interpreted as a feather key groove).



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et aql. And Gas et al. in further view of Riedl et al..

18. Benson et al. has been discussed above, re claim 14; but does not teach that the second shaft part has a connection area connecting to a fan wheel and/or a driver.

Riedl et al. teach that the second shaft part has a connection area connecting to a fan wheel 60 and/or a driver to aid in cooling the motor from outside (col 9 3rd para).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Benson et al. so that the first shaft part has a connection area connecting to a gear-tooth part and/or a pinion, as taught by Riedl et al. so as to aid in cooling the motor from outside.

Allowable Subject Matter
Claims 7, 12, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834